           Case 1:20-cv-04663-VEC Document 17 Filed 12/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EVA’S PHOTOGRAPHY, INC.,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 4663 (VEC) (SLC)

                                                                            ORDER
RACHEL KATZ, LLC,

                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s counsel Richard Liebowitz has been suspended from the practice of law in the

Southern District of New York on an interim basis pending further disciplinary proceedings.

Accordingly, all deadlines are stayed for 30 days from the date of this order, and the resumption

of the Settlement Conference on Tuesday, December 8, 2020 (ECF No 16) is ADJOURNED sine die.

         Within 30 days of the date of this order, Plaintiff Eva’s Photography, Inc. shall either

appear through another attorney from the Leibowitz firm or an attorney other than one from the

Leibowitz firm. Plaintiff Eva’s Photography cannot proceed pro se, and if unable to secure other

counsel within 30 days, the case may be dismissed for failure to prosecute. See Shapiro,

Bernstein & Co. v. Continental Record Co., 386 F.2d 426, 427 (2d Cir. 1967) (“It is settled law that

a corporation cannot appear other than by its attorney.”) (internal citation omitted).

         An attorney or paralegal from Mr. Leibowitz’s firm, other than Mr. Leibowitz, shall serve

a copy of this order on Plaintiff by Friday, December 11, 2020, and file proof of service of same

by Monday, December 14, 2020.

Dated:          New York, New York
                December 2, 2020

                                                     SO ORDERED
Case 1:20-cv-04663-VEC Document 17 Filed 12/02/20 Page 2 of 2

                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
